Title: From James Madison to Tench Coxe, 26 November 1805
From: Madison, James
To: Coxe, Tench


          
            Sir
            Department of State 26 Novr. 1805.
          
          In pursuance of the 5th. sect. of the Act of March 2d. respecting the lands claimed in the Mississippi Territory, I have sent your letter of the 11th. inst. and the copies of the patents it enclosed, in the names of George Tead and Rebecca Blackwell, to the Register of the Land Office West of Pearl River. The tract described in one of the patents appears to lie in that territory, but it is not certain, whether the other tract is not within the country held by Spain as West Florida. I have intimated to the Register, that you would provide for paying to him his fees. I have the honor to be Sir, Very respectfully, Your most obd. servt.
          
            James Madison
          
        